        Case: 3:18-cv-00875-jdp Document #: 14 Filed: 01/25/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 QUINCY BIOSCIENCE, LLC,

        Plaintiff,                                        Case No. 3:18-cv-00875-jdp

 v.

 LAST CALL ENTERTAINMENT,
 ANTHONY COSTANZO, THACH LE
 PHARMACENTRAL, VINNIE’S
 VALUABLES, and AMZHealth,

        Defendants.


                 NOTICE OF VOLUNTARY DISMISSAL
  OF DEFENDANTS LAST CALL ENTERTAINMENT AND ANTHONY COSTANZO

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Quincy Bioscience, LLC hereby

voluntarily dismisses Defendants Last Call Entertainment and Anthony Costanzo from this action,

without prejudice.

       Dated: January 25, 2019.                    Respectfully submitted,

                                                   By: /s/ Sanjay S. Karnik
                                                   Jonathan J. Krit
                                                   Illinois Reg. No. 6201473
                                                   Sanjay S. Karnik
                                                   Illinois Reg. No. 6300156
                                                   AMIN TALATI UPADHYE, LLP
                                                   100 S. Wacker Dr., Suite 2000
                                                   Chicago, IL 60606
                                                   Telephone: (312) 327-3327
                                                   Facsimile: (312) 884-7352
                                                   Sanjay@amintalati.com
                                                   Jonathan@amintalati.com

                                                   Attorneys for Plaintiff,
                                                   Quincy Bioscience, LLC




                                              1
